FILED
                             NOT FOR PUBLICATION                            DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTOS RAUL ALVARENGA-                           No. 09-74055
ALVARADO,
                                                 Agency No. A098-854-725
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted December 14, 2010
                               San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Santos Raul Alvarenga-Alvarado, a native and citizen of El Salvador,

petitions for review of the decision of the Board of Immigration Appeals which




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissed his appeal from the immigration judge’s denial of his applications for

asylum, withholding of removal, and relief under the Convention Against Torture.

      We reject Alvarenga-Alvarado’s claim that he is eligible for asylum based

on his membership in a particular social group, namely persons who fear gang

activity. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008).

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioner has not established it is more likely than not he will be tortured by or

with the acquiescence of the El Salvador government. See Santos-Lemus, 542 F.3d

at 748.

      We reject petitioner’s due process claim because the BIA provided sufficient

reasons for affirming the IJ, and there was no due process violation. See Lopez v.

Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004).

      We lack jurisdiction to consider Alvarenga-Alvarado’s remaining

contentions - that he is entitled to asylum and withholding relief based on imputed

anti-gang political opinion, and he is a member of a social group composed of

individuals who suffer persecution by gangs due to former military service -

because Alvarenga-Alvarado failed to raise those claims before the agency, and




                                           2                                     09-74055
therefore he did not exhaust the claims. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  09-74055